              Case 2:19-cv-01134-RAJ Document 17 Filed 05/11/20 Page 1 of 2




 1
                                                                The Honorable Richard A. Jones
 2

 3

 4

 5

 6

 7

 8
                            UNITED STATES DISTRICT COURT
 9                    FOR THE WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
10
      TEN BRIDGES LLC, an Oregon limited
11
      liability company,                            Civil Action No. 2:19-cv-01134-RAJ
12
                                  Plaintiff,        ORDER DENYING MOTION TO
13                                                  DISMISS
14           v.

15    SUSAN D. HOFSTAD; JUSTIN
      THOMAS; THE ESTATE OF
16
      BENJAMIN H. THOMAS; and JOHN
17    DOES 1-10,

18                Defendants.
19

20          This matter is before the Court on Plaintiff’s response to this Court’s Order to

21   Show Cause. Dkt. # 15. On April 22, 2020, the Court issued an order denying in part

22   and deferring in part Defendants’ motion to dismiss. Dkt. # 15. The Court also ordered

23   Plaintiff to show cause why the Court should not dismiss this action for failure to meet

24   the amount-in-controversy requirement under 28 U.S.C. § 1332. Id. On May 6, 2020,

25   Plaintiff filed a response. Dkt. # 16. Having reviewed Plaintiff’s response and the

26   remainder of the record, the Court concludes that the amount-in-controversy requirement


     ORDER - 1
             Case 2:19-cv-01134-RAJ Document 17 Filed 05/11/20 Page 2 of 2




 1   is satisfied in this case. Accordingly, the Court DENIES the remainder of Defendants’
 2   motion to dismiss. Dkt. # 8.
 3

 4         DATED this 11th day of May, 2020.
 5

 6

 7
                                                    A
                                                    The Honorable Richard A. Jones
 8                                                  United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER - 2
